Citation Nr: 0601465	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  04-29 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision rendered in August 
2003 by the Department of Veterans Affairs (VA) Regional 
Office in Boston, Massachusetts (the RO).

Procedural history

The veteran served on active duty from November 1961 to July 
1962.

In an August 2003 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
PTSD.  He indicated disagreement with that decision and, 
after being issued a statement of the case, perfected his 
appeal by submitting a substantive appeal (VA Form 9) in 
August 2004.

A personal hearing was held before the undersigned Veterans 
Law Judge at the RO in September 2005.  The transcript of 
that hearing has been associated with the veteran's VA claims 
file.

Issue not on appeal

At the September 2005 personal hearing, the issue of 
entitlement to an acquired psychiatric disorder, other than 
PTSD was raised.  Although the Board has considered 
incorporating the larger issue of entitlement to service 
connection for an acquired psychiatric disability into the 
PTSD claim which is currently on appeal, it believes that the 
veteran would be better served if the issues remain separate.  

The United States  Court of Appeals for Veterans Claims (the 
Court) has specifically held that a claim for service 
connection for PTSD is a different claim than a claim for an 
acquired psychiatric disability.  See Patton v. West, 12 Vet. 
App. 272 (1999) [the Court held that the Board correctly 
reviewed the appellant's PTSD claim as an original claim, and 
not a claim to reopen a prior denial of service connection 
for a nervous condition]; see also Samuels v. West, 11 Vet. 
App. 433 (1998).  As explained below, the matter of 
entitlement to service connection for PTSD involves 
regulations which are separate and distinct from those 
covering other acquired psychiatric disabilities.  See 
38 C.F.R. § 3.304(f) (2005).  

The issue of entitlement to service connection for an 
acquired psychiatric disability, other than PTSD, has not 
been developed for appellate review.  The Board believes that 
adding at the appellate level the claim of entitlement to 
service connection for any and all psychiatric disabilities, 
other than PTSD, would present insurmountable due process 
concerns.  Only the PTSD claim was raised by the veteran at 
the RO and was considered by the RO.  See Bernard v. Brown, 4 
Vet. App. 384 (1993) [when the Board addresses in a decision 
a question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
and opportunity to respond and, if not, whether the claimant 
will be prejudiced thereby].   

The issue of entitlement to service connection for an 
acquired psychiatric disability, other than PTSD is therefore 
referred to the RO for action as appropriate.  The Board 
intimates no opinion, legal or factual, as to the outcome of 
any such claim or appeal.  


FINDING OF FACT

The current manifestation of PTSD is not demonstrated by 
credible clinical evidence.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for PTSD, which he 
alleges is due to his witnessing, while he was undergoing 
basic training at Parris Island in South Carolina in 1961 and 
1962, the shipment of empty body bags for use in Vietnam.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  Although all of the evidence in the 
claims file may not be specifically cited in the Board's 
decision, the Board has reviewed and considered all of the 
evidence in the claims file in reaching its conclusion.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)]. The VCAA includes an enhanced duty 
on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims. Regulations implementing the 
VCAA have been enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  (In that regard, the Board notes that the veteran's 
claim was reopened by the Board in April 2004, and that his 
claim is being considered de novo.)  The provisions of the 
VCAA and the implementing regulations are, accordingly, 
applicable to this case.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues on appeal.  
The Board observes that the veteran was informed by the 
August 2003 rating decision and by the July 2004 statement of 
the case (SOC) of the relevant law and regulations pertaining 
to his claim; the SOC in particular set forth the provisions 
of 38 C.F.R. §§ 3.303 [principles relating to service 
connection] and 3.304(f) [direct service connection; wartime 
and peacetime].   Similar information was set forth in 
letters from the RO sent to him in September 2001 and March 
2003.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in letters dated in 
September 2001 and March 2003.  These letters advised the 
veteran of the provisions relating to the VCAA.  
Specifically, he was advised in March 2003 that VA would 
request, if needed for his claim, all records held by federal 
agencies to include his service medical records or other 
military records, and medical records at VA hospitals.  He 
was also advised that VA would make reasonable efforts to 
help him get private records or evidence.  He was 
specifically advised by the letter sent to him in September 
2001 that, "[i]f you have any other medical records you 
would like us to review which you have not yet provided, 
please furnish the record as soon as possible."  In 
addition, the SOC sent to him in July 2004 set forth the 
provisions of 38 C.F.R. § 3.159 [Department of Veterans 
Affairs assistance in developing claims].  These provisions 
include notice that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b)(1).

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board further notes that the timing requirements of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), whereby a 
claimant is to be provided with VCAA notice prior to 
adjudication of his or her claim, are satisfied in this case.  
The veteran's claim was considered by the RO in July 2004, as 
is shown by the SOC issued in that month, subsequent to the 
issuance, in September 2001 and March 2003, of VCAA letters.  
The Board accordingly finds that there is no prejudice to the 
veteran or violation of the requirements of Pelegrini.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) that any timing errors do not have 
the natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  The veteran and his 
representative have not indicated any concerns with respect 
to the VCAA notice.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the evidence 
of record (lay or medical) includes competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  In that 
regard, the Board notes that the evidence includes VA medical 
records and the report of a recent VA examination, service 
medical records, and testimony from the veteran.  The veteran 
has not indicated that he has any additional evidence to 
submit.

The Board notes that the veteran has alleged that he was 
accorded treatment at the VA Medical Center in Northampton, 
Massachusetts for psychiatric problems later considered to 
represent PTSD beginning soon after his service separation in 
1962 and continuing for approximately 20 years.  If such 
records indeed exist, it is the responsibility of the Board 
to obtain them.  However, the Board finds the veteran's 
contentions that such treatment records exist to be 
incredible in light of the objective evidence of record.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) [in 
evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.]  A February 1977 
hospitalization summary from the Northampton facility is in 
fact of record specifically indicated that the veteran "was 
admitted here for the first time on February 15, 1977."  
There is no indication that he was ever treated there for 
anything other than substance abuse.  Accordingly, the Board 
will not delay resolution of this case for a futile search of 
VA medical records for purported psychiatric treatment dating 
back to the 1960s.  In any event, moreover, as discussed 
below the veteran's claim is being denied based on a lack of 
any current diagnosis of PTSD.  Thus, even if there were 
remote treatment records from Northampton, such would not be 
outcome determinative. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.

The Board additionally observes that the veteran has engaged 
the services of a veterans service organization and was 
provided with ample opportunity to submit evidence and 
argument in support of his claim.  He presented testimony at 
a hearing before the undersigned Veterans Law Judge at the RO 
in September 2005.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.



Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).  Service connection may also be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2005); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - PTSD

Service connection for PTSD requires medical evidence 
diagnosing this condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2005).



Analysis

As discussed above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of verified stressors; 
and (3) medical nexus.

After a review of the pertinent evidence, and for reasons 
expressed immediately below, the Board finds that element 
(1), a current disability, is not met.  That is, the evidence 
does not demonstrate that PTSD is manifested.  

The report of the June 2003 VA PTSD examination shows that 
the examiner specifically considered, and rejected, the 
veteran's contention that he had PTSD, noting that his 
reported stressors did not meet DSM-IV criterion for PTSD, 
with his long-term, post-military psychological and social 
difficulties appearing to have originated in pre-military 
life, unrelated to military trauma.  The report indicates 
diagnoses to include cannabis dependence; opioid dependence; 
and sedative, hypnotic, or anxiolytic dependence.  The 
examiner concluded by again finding that the veteran did not 
meet the criteria for PTSD.

The veteran has alleged that he has a long history of 
treatment for psychiatric problems that he now recognizes 
were manifestations of PTSD.  He has reported lengthy 
previous treatment for PTSD to numerous health care providers 
recently.  His allegations, however, are not substantiated by 
a review of the clinical evidence.  To the contrary, these 
records reflect a long history of substance abuse.  PTSD, or 
for that matter any acquired psychiatric disability other 
than substance abuse, was not mentioned for decades after 
service.  Summaries of VA hospitalizations at Martinsburg, 
West Virginia, dated in 1981, note that the veteran had an 
alcohol abuse problem of twenty years duration.  An April 
1981 VA treatment record indicates an assessment of chronic 
alcoholism.  An earlier VA hospitalization summary, from VA's 
Northampton, Massachusetts facility and dated in 1977, 
indicates a diagnosis of alcohol addiction.  None of these 
records reference psychiatric problems or his military 
service, nor do they cite prior medical treatment, other than 
for the notation on the second 1981 hospitalization summary 
that the veteran had been previously admitted for alcohol 
dependence treatment at that facility earlier in 1981.

To the extent that any recent medical records reference PTSD, 
they do so by history only as provided by the veteran.  Any 
such reports lack probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].

In short, any diagnoses of PTSD emanate from the veteran 
himself.  The veteran has not demonstrated that he has the 
medical training or expertise that would qualify him to 
render medical opinions, and his contentions are accordingly 
of no probative value whatsoever.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992) [lay persons cannot offer opinions 
requiring medical knowledge].  

The Board also notes that the veteran's testimony and 
statements are particularly unreliable.  As just one example, 
he has alleged that, while at Parris Island, South Carolina 
in 1961-2, he witnessed 500 body bags being boxed up for 
shipment to Vietnam.  The Board takes judicial notice that 
total military deaths in Vietnam for 1962 were 53, with only 
16 casualties in 1961.  Total USMC deaths for the same two 
years were 5, all in 1962.  See www. thewall-usa.com/stats.  
Disregarding any inquiry into why body bags being sent to 
Southeast Asia would be shipped through a Marine Corps 
training facility in South Carolina, on the East Coast, or 
why a Marine Corps recruit would be involved in the 
transportation of body bags, the veteran's claim that he 
witnessed 500 body bags being prepared for shipment to 
Vietnam in 1962 is preposterous.

In short, for the reasons and bases expressed above, element 
(1) is not met.   
As noted above, a grant of service connection requires 
satisfaction of all three elements delineated in the 
regulation; the absence of any one of those three elements 
requires denial of a claim for service connection.  See 
Melson v. Derwinski, 1 Vet. App. 334 (June 1991) [use of the 
conjunctive "and" in a statutory provision meant that all of 
the conditions listed in the provision must be met]; compare 
Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive 
"or" requirement must be met in order for an increased rating 
to be assigned]. Such is the case here.  The evidence does 
not show that PTSD is currently manifested.  The veteran's 
claim, accordingly, is denied.


ORDER

Service connection for PTSD is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


